2015 UT App 156



               THE UTAH COURT OF APPEALS

     STATE OF UTAH, IN THE INTEREST OF D.L., D.L., AND D.L.,
            PERSONS UNDER EIGHTEEN YEARS OF AGE.


                             T.C.,
                          Appellant,
                              v.
                        STATE OF UTAH,
                          Appellee.

                      Per Curiam Decision
                       No. 20150233-CA
                       Filed June 18, 2015

       Fourth District Juvenile Court, Provo Department
            The Honorable Brent H. Bartholomew
                          No. 1088509

             Erik G. Jacobson, Attorney for Appellant
         Sean D. Reyes and John M. Peterson, Attorneys
                         for Appellee
                Martha Pierce, Guardian ad Litem

     Before JUDGES GREGORY K. ORME, J. FREDERIC VOROS JR.,
                     and JOHN A. PEARCE.

PER CURIAM:

¶1    T.C. (Mother) appeals the juvenile court’s February 25,
2015 order placing Mother’s three boys in the permanent
guardianship of a non-kinship placement. Mother asserts that
there was insufficient evidence to support the juvenile court’s
determination.

¶2     The Guardian ad Litem initially argues that this court
lacks jurisdiction over the appeal because the order is not final
and appealable. Specifically, the Guardian ad Litem asserts that
                            In re D.L.


the February 25, 2015 order is merely an interim order that sets
‚a direction for the remainder of the proceedings,‛ see In re A.F.,
2007 UT 69, ¶ 6, 167 P.3d 1070, rather than an order that ends the
dispute between the parties. The Guardian ad Litem is incorrect.
While the language of the order itself may be inartful, the
Conclusions of Law, which are part of the same document,
specifically state that ‚*i+t is reasonable and proper for the boys
to be in the permanent guardianship of their current
placements.‛ Further, the transcript of the proceeding reveals
that it was the juvenile court’s intent that the boys’ status be
fully resolved while the status of two other siblings was to be
resolved in a later proceeding. Thus, it is clear that the juvenile
court’s order granted permanent custody of the boys to their
current caregivers. Accordingly, the order is final and
appealable. See id. ¶ 10 (stating that an order converting
temporary custody into permanent custody is final and
appealable).

¶3      Mother asserts that there was insufficient evidence to
support the juvenile court’s determination to place the boys in
the permanent guardianship of their current caregivers. ‚*I+n
order to overturn the juvenile court’s decision *concerning the
permanent status of a child,+ ‘the result must be against the clear
weight of the evidence or leave the appellate court with a firm
and definite conviction that a mistake has been made.’‛ In re
B.R., 2007 UT 82, ¶ 12, 171 P.3d 435 (citation omitted). We
‚review the juvenile court’s factual findings based upon the
clearly erroneous standard.‛ In re E.R., 2001 UT App 66, ¶ 11, 21
P.3d 680. A finding of fact is clearly erroneous only when, in
light of the evidence supporting the finding, it is against the
clear weight of the evidence. See id. Further, we give the juvenile
court a ‚‘wide latitude of discretion as to the judgments arrived
at’ based upon not only the court’s opportunity to judge
credibility firsthand, but also based on the juvenile court judges’
‘special training, experience and interest in this field.’‛ Id.
(citations omitted). Finally, ‚*w+hen a foundation for the court’s
decision exists in the evidence, an appellate court may not



20150233-CA                     2               2015 UT App 156
                             In re D.L.


engage in a reweighing of the evidence.‛ In re B.R., 2007 UT 82,
¶ 12.

¶4     The evidence presented to the juvenile court supports its
decision. At the time of the permanency hearing, reunification
services had already been offered to Mother for the maximum
statutory period. See Utah Code Ann. § 78A-6-312(13)(a)
(LexisNexis Supp. 2014) (limiting reunification period to twelve
months plus extensions allowed by the statute). Accordingly, the
juvenile court could not extend the reunification period any
further. Unfortunately, despite Mother’s attempts to complete
her service plan, Mother was not in a position to care for the
boys. Mother’s housing arrangements had been an issue since
the beginning of the case. However, Mother admitted that after
eighteen months of reunification services, she still did not have
adequate housing to take care of the boys. She also had no long-
term solution to resolve her housing issue. The court found that
the boys needed stability and consistency. The boys were
comfortable with their current non-relative placements and
those placements were willing to assume permanent custody
and guardianship of the boys. Accordingly, because of the boys’
need for stability and Mother’s failure to arrange for long-term
housing, it was in the boys’ best interests to convert their current
placements into permanent guardianships. Additionally, the
juvenile court heard evidence that in the months before the
hearing, Mother had exhibited other troubling behavior.
Specifically, Mother violated a no-contact order from Felony
Drug Court that prohibited her from having contact with her
boyfriend. She also had consumed alcohol despite undergoing
substance abuse treatment. These facts support the juvenile
court’s decision. Because a foundation for the juvenile court’s
decision exists in the evidence, we may not reweigh that
evidence.

¶5     Affirmed




20150233-CA                     3                2015 UT App 156